DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the accelerometer circuitry of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “64” has been used to designate the accelerometer, the timing control circuitry, and the rolling buffer.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 160. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0052 and 0054  applicant refers to accelerometer 64 but reference 64 is denoted as the rolling buffer in Fig. 3.
Paragraph 0065 applicant refers to timing/control circuitry 64 but reference 64 is denoted as the rolling buffer in Fig. 3.
Paragraph 0073 applicant refers to processing circuitry 160 but reference 160 is not depicted. IMD processing circuitry is reference 50.
Paragraph 0082 it appears that “first plurality of PPTs” should read “first plurality of PTTs”
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 14, 15, and 16 objected to because of the following informalities:  
In claim 14, line 1 it appears that “wherein the” should be inserted before “determining”
In claim 15, line 1 it appears that “wherein” should be inserted before “the determining”
In claim 16, line 1 it appears that “wherein” should be inserted before “the determining”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to a method of predicting falling in users using a computational algorithm, which is an abstract idea.  Claims 1-20 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a machine.
Step 2A – Prong One: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitations:  
determine a first plurality of pulse transit times of a patient prior to a Sit-to-Stand transition of the patient
determine, based on the at least one accelerometer signal, whether the Sit-to-Stand transition of the patient occurs
determine, based on the Sit-to-Stand transition occurring, a second plurality of pulse transit times after the Sit-to-Stand transition of the patient and
determine a likelihood the patient will fall based on the first plurality of pulse transit times and the second plurality of pulse transit times.
These elements of claim 1 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:  
accelerometer circuitry configured to generate at least one signal
a memory
 processing circuitry coupled to the accelerometer circuitry and the memory, the processing circuitry being configured to
These elements of claim 1 do not integrate the exception into a practical application of the exception.  In particular, , the element “accelerometer circuitry” is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Furthermore, the elements “a memory” and “processing circuitry” is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the recitation “accelerometer circuitry configured to generate at least one signal” is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well-known elements or simply displaying the results of the algorithm that uses conventional, routine, and well-known elements.  In particular, the data acquirer is nothing more than an accelerometer detecting acceleration at the chest. Such acceleration sensors are conventional as evidenced by: 
U.S. Patent Application Publication No. US 2014/0343371 A1 (Sowers) discloses that accelerometers are well known in the art (paragraph 0004 of Sowers);
U.S. Patent Application Publication No. US 2011/0105932 A1 (Bauer) discloses that accelerometers are conventional (paragraph 0005 of Bauer); 
U.S. Patent Application Publication No. US 2016/0081571 A1 (Bauer) discloses that accelerometers are conventional  (paragraph 0032 of Bauer); and
U.S. Patent Application Publication No. US 2010/0010338 A1 (Dam) discloses that accelerometers are well-known (paragraph 0025 of Dam).
Further, the elements “a memory” and “processing circuitry” do not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

The analysis of claim 10 is as follows:
Step 1: Claim 10 is drawn to a process
Step 2A – Prong One: Claim 10 recites an abstract idea.  In particular, claim 1 recites the following limitations:  
determining, by processing circuitry, a first plurality of pulse transit times prior to a Sit-to- Stand transition of a patient
determining, by processing circuitry and based on at least one accelerometer signal, whether the Sit-to-Stand transition of the patient occurs
determining, by processing circuitry and based on the Sit-to-Stand transition occurring, a second plurality of pulse transit times after the Sit-to-Stand transition of the patient; and
determining a likelihood, the patient will fall based on the first plurality of pulse transit times and the second plurality of pulse transit times
These elements of claim 10 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 10 recites the following limitations that are beyond the judicial exception:  
 processing circuitry 
These elements of claim 10 do not integrate the exception into a practical application of the exception.  In particular, the element “processing circuitry” is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Step 2B: Claim 10 does not recite additional elements that amount to significantly more than the judicial exception itself.  
Further, the element “processing circuitry” does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

The analysis of claim 19 is as follows:
Step 1: Claim 19 is drawn to a machine.
Step 2A – Prong One: Claim 19 recites an abstract idea.  In particular, claim 1 recites the following limitations:  
determine a first plurality of pulse transit times prior to a Sit-to-Stand transition of a patient
determine whether the Sit-to-Stand transition of the patient occurs based on at least one accelerometer signal 
determine a second plurality of pulse transit times after the Sit-to-Stand transition of the patient; and 
determine a likelihood the patient will fall based upon the first plurality of pulse transit times and the second plurality of pulse transit times. 
These elements of claim 19 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 19 recites the following limitations that are beyond the judicial exception:  
A non-transitory computer-readable storage medium comprising instructions,
that when executed by processing circuitry of a device, cause the device to.
These elements of claim 19 do not integrate the exception into a practical application of the exception.  In particular, the elements “a non-transitory computer-readable storage medium” and “processing circuitry of a device” are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  
Further, the elements “a non-transitory computer-readable storage medium” and “processing circuitry of a device” do not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claims 2-9 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claim 9: communication circuitry being operable to transmit an alert to an external device
This claim limitation does not integrate the exception into a practical application.  In particular, the elements of claims 9 are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  
Also, this limitation does not recite additional elements that amount to significantly more than the judicial exception itself because it is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well-known elements or simply displaying the results of the algorithm that uses conventional, routine, and well-known elements.  In particular, the communication circuitry is nothing more than a communication device for communicating information to external devices.  Such communication devices are conventional as evidenced by:
U.S. Patent Application Publication No. US 2018/0060520 A1 (Degen) discloses various communication technologies are well-known (paragraph 0018 of Degen);
U.S. Patent Application Publication No. US 2013/0179139 A1 (Lee) discloses that communication modules are conventional (paragraph 0024 of Lee); 
U.S. Patent Application Publication No. US 2016/0367194 A1 (Murphy) discloses that wireless and wired communication is conventional (paragraph 0064 of Murphy); and
U.S. Patent Application Publication No. US 2012/0133602 A1 (Kamamoto) discloses that communication systems are well-known (paragraph 0003 of Kamamoto).
Also, this limitation from claim 9 is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that is, one of display) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 11-18 depend from claim 10, and recite the same abstract idea as claim 10.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claim 18: transmitting, by communication circuitry and based on determining the likelihood the patient will fall increased, an alert to an external device.
This claim limitation does not integrate the exception into a practical application.  In particular, the elements of claims 18 are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere reporting the results of the algorithm.  
Also, this limitation does not recite additional elements that amount to significantly more than the judicial exception itself because it is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well-known elements or simply displaying the results of the algorithm that uses conventional, routine, and well-known elements.  In particular, the communication circuitry is nothing more than a communication device for communicating information to external devices.  Such communication devices are conventional as evidenced by Degen, Lee, Murphy and Kamamoto (as provided above with respect to the rejection of claim 9).
Also, this limitation from claim 18 is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that is, one of display) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim 20 is dependent on claim 19, and recites the same abstract idea as claim 19.  Furthermore, this claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). This claim limitation does not integrate the exception into a practical application. 
Also, this limitation does not recite additional elements that amount to significantly more than the judicial exception itself because it is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well-known elements or simply displaying the results of the algorithm that uses conventional, routine, and well-known elements.  
Also, this limitation from claim 20 is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that is, one of display) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “past tendency metrics” in line 3 but it is not clear if this recitation is the same as, related to, or different from “tendency metrics” of claim 6, line 2.
Claim 10 recites “processing circuitry” in lines 4 and 6, but it is not clear if these recitations are the same as, related to, or different from “processing circuitry” of claim 10, line 2.
Claims 11-18 are rejected by virtue of their dependency on claim 10
Claim 16 recites “past tendency metrics” in line 3 but it is not clear if this recitation is the same as, related to, or different from “tendency metrics” of claim 15, line 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson US Pat. Application Publication No. US 20180035898 A1 hereinafter Gunderson further in view of Thijs European Pat. No. EP 2217140 B1 hereinafter Thijs.

Regarding claim 1, Gunderson discloses a system (Paragraph 0031) comprising: 
accelerometer circuitry configured to generate at least one signal (Paragraph 0107); 
a memory (Paragraph 0089); and 
processing circuitry coupled to the accelerometer circuitry and the memory (Paragraph 0088), the processing circuitry being configured to: 
determine a first plurality of physiological parameters of a patient prior to a Sit-to-Stand transition of the patient (Paragraph 0111); 
determine, based on the at least one accelerometer signal, whether the Sit-to-Stand transition of the patient occurs (Paragraph 0057); 
determine, based on the Sit-to-Stand transition occurring, a second plurality of physiological parameters after the Sit-to-Stand transition of the patient (Paragraph 0145); and 
determineif the patient health is declining based on the first plurality of pulse transit times and the second plurality of physiological parameters (Paragraph 0139 discloses that an excessive or inadequate increase in heart rate, a physiological parameter, may indicate declining patient health. Paragraph 0147 discloses that if the change in responses crosses a threshold then an alarm is generated. The change in responses in measured using the first and second plurality of physiological parameters.).  
Gunderson fails to disclose the system wherein the physiological parameter is pulse transit time or the system determining a likelihood the patient will fall.
Thijs teaches an apparatus for detecting impending vasovagal syncopes by monitoring pulse transit times (Abstract). Vasovagal syncope is a sudden loss of consciousness which can cause patients to fall and injure themselves (Page 2 Paragraph 0002). Thus, Thijs falls within the same field of endeavor as the applicant’s invention.
Thijs teaches an apparatus that utilizes pulse transit time to provide advance warning of impending vasovagal syncopes. The advanced warning gives the patient a chance to sit or lie down and prevent injuries from falling. Utilizing pulse transit time is beneficial in detecting upcoming events because it produces more reliable results than photoplethysmographic sensors or blood pressure cuffs (Page 2 Paragraphs 0009-0010). The system further includes an accelerometer for measuring activity and posture (Page 2 Paragraph 0015). These systems are utilized in measuring a baseline pulse transit time (PTT) then to continuously monitor the patient and compare current PTT readings to the baseline. When a certain threshold, or likelihood, is surpassed the system utilizes context data to determine if an alarm is necessary to warn the patient of an upcoming vasovagal syncope (Page 3 Paragraph 0026-0028).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the device of Gunderson with the PTT measurement and likelihood measurement of Thijs because PTT allows for continuous and accurate monitoring of blood pressure which is utilized in Gunderson and determining the likelihood a patient will fall is beneficial to patient health as early warning of an impending fall can prevent injuries.
It is noted for each of the claims depended upon claim 1 that Gunderson in view of Thijs teaches the measurement of pulse transit time values. Further limitations regarding how those values are measured or utilized will be rejected with the understanding that the limitation of the value itself being a patient pulse transit time is rendered obvious by Gunderson in view of Thijs as described above.
Regarding claim 2, Gunderson in view of Thijs discloses the system of claim 1. Gunderson further discloses wherein the processing circuitry is configured to determine the likelihood the patient will fall at least in part by calculating a first metric based upon the first plurality of pulse transit times (Paragraph 0111).
Regarding claim 3, Gunderson in view of Thijs discloses the system of claim 2. Gunderson further discloses, the processing circuitry is further configured to determine the likelihood the patient will fall at least in part by calculating second metrics based on the second plurality of pulse transit times (Paragraph 0145).  
Regarding claim 8, Gunderson in view of Thijs discloses the system of claim 3, wherein the processing circuitry is further configured to determine whether the patient has been inactive for a predetermined period of time prior to calculating the first metric and the second metrics (Paragraph 0144).  
Regarding claim 9, Gunderson in view of Thijs discloses the system of claim 1, further comprising communication circuitry, the communication circuitry being operable to transmit an alert to an external device upon determining the likelihood the patient will fall has increased (Paragraph 0147).  

Regarding claim 10, Gunderson discloses a method (Abstract) comprising: 
determining, by processing circuitry, a first plurality of physiological parameters prior to a Sit-to- Stand transition of a patient (Paragraph 0111); 
determining, by processing circuitry and based on at least one accelerometer signal, whether the Sit-to-Stand transition of the patient occurs (Paragraph 0057); 
determining, by processing circuitry and based on the Sit-to-Stand transition occurring, a second plurality of pulse transit times after the Sit-to-Stand transition of the patient (Paragraph 0145); and 
determining if the patient health is declining based on the first plurality of physiological parameters and the second plurality of physiological parameters. (Paragraph 0139 discloses that an excessive or inadequate increase in heart rate, a physiological parameter, may indicate declining patient health. Paragraph 0147 discloses that if the change in responses crosses a threshold then an alarm is generated. The change in responses in measured using the first and second plurality of physiological parameters.).   
Gunderson fails to disclose the system wherein the physiological parameter is pulse transit time or the system determining a likelihood the patient will fall.
Thijs teaches an apparatus that utilizes pulse transit time to provide advance warning of impending vasovagal syncopes. The advanced warning gives the patient a chance to sit or lie down and prevent injuries from falling. Utilizing pulse transit time is beneficial in detecting upcoming events because it produces more reliable results than photoplethysmographic sensors or blood pressure cuffs (Page 2 Paragraphs 0009-0010). The system further includes an accelerometer for measuring activity and posture (Page 2 Paragraph 0015). These systems are utilized in measuring a baseline pulse transit time (PTT) then to continuously monitor the patient and compare current PTT readings to the baseline. When a certain threshold, or likelihood, is surpassed the system utilizes context data to determine if an alarm is necessary to warn the patient of an upcoming vasovagal syncope (Page 3 Paragraph 0026-0028).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Gunderson with the PTT measurement and likelihood measurement of Thijs because PTT allows for continuous and accurate monitoring of blood pressure which is utilized in Gunderson and determining the likelihood a patient will fall is beneficial to patient health as early warning of an impending fall can prevent injuries.
It is noted for each of the claims that depend from claim 10 that Gunderson in view of Thijs teaches the measurement of pulse transit time values. Further limitations regarding how those values are measured or utilized will be rejected with the understanding that the limitation of the value itself being a patient pulse transit time is anticipated by Gunderson in view of Thijs as described above.
Regarding claim 11, Gunderson in view of Thijs discloses the method of claim 10. Gunderson further discloses, determining the likelihood the patient will fall comprises calculating a first metric based upon the first plurality of pulse transit times (Paragraph 0111).  
Regarding claim 12, Gunderson in view of Thijs discloses the method of claim 11. Gunderson further discloses, determining the likelihood the patient will fall further comprises calculating second metrics based on the second plurality of pulse transit times (Paragraph 0145).  
Regarding claim 17, Gunderson in view of Thijs discloses the method of claim 12. Gunderson further discloses, determining that the patient has been inactive for a predetermined period of time prior to calculating the first metric and the second metrics (Paragraph 0144).  
Regarding claim 18, Gunderson in view of Thijs discloses the method of claim 10. Gunderson further discloses, transmitting, by communication circuitry and based on determining the likelihood the patient will fall increased, an alert to an external device (Paragraph 0147).  

Regarding claim 19, Gunderson discloses a non-transitory computer-readable storage medium (Paragraph 0008) comprising instructions, that when executed by processing circuitry of a device, cause the device to: 
determine a first plurality of physiological parameters prior to a Sit-to-Stand transition of a patient (Paragraph 0111); 
determine whether the Sit-to-Stand transition of the patient occurs based on at least one accelerometer signal (Paragraph 0057); 
determine a second plurality of physiological parameters after the Sit-to-Stand transition of the patient (Paragraph 0145); and 
determine if patient health is declining based upon the first plurality of physiological parameters and the second plurality of physiological parameters (Paragraph 0139 discloses that an excessive or inadequate increase in heart rate, a physiological parameter, may indicate declining patient health. Paragraph 0147 discloses that if the change in responses crosses a threshold then an alarm is generated. The change in responses in measured using the first and second plurality of physiological parameters.).   
Gunderson fails to disclose the system wherein the physiological parameter is pulse transit time or the system determining a likelihood the patient will fall.
Thijs teaches an apparatus that utilizes pulse transit time to provide advance warning of impending vasovagal syncopes. The advanced warning gives the patient a chance to sit or lie down and prevent injuries from falling. Utilizing pulse transit time is beneficial in detecting upcoming events because it produces more reliable results than photoplethysmographic sensors or blood pressure cuffs (Page 2 Paragraphs 0009-0010). The system further includes an accelerometer for measuring activity and posture (Page 2 Paragraph 0015). These systems are utilized in measuring a baseline pulse transit time (PTT) then to continuously monitor the patient and compare current PTT readings to the baseline. When a certain threshold, or likelihood, is surpassed the system utilizes context data to determine if an alarm is necessary to warn the patient of an upcoming vasovagal syncope (Page 3 Paragraph 0026-0028).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Gunderson with the PTT measurement and likelihood measurement of Thijs because PTT allows for continuous and accurate monitoring of blood pressure which is utilized in Gunderson and determining the likelihood a patient will fall is beneficial to patient health as early warning of an impending fall can prevent injuries.
It is noted for each of the claims depended upon claim19 that Gunderson in view of Thijs teaches the measurement of pulse transit time values. Further limitations regarding how those values are measured or utilized will be rejected with the understanding that the limitation of the value itself being a patient pulse transit time is anticipated by Gunderson in view of Thijs as described above.
Regarding claim 20, Gunderson in view of Thijs discloses the non-transitory computer-readable storage medium of claim 19. Gunderson further discloses wherein the instructions cause the device to determine the likelihood the patient will fall by calculating a first metric based upon the first plurality of pulse transit times (Paragraph 0111).


Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Thijs further in view of Zielinski US Patent Application Publication No. US 20180055386 A1 hereinafter Zielinski.
Regarding claim 4, Gunderson in view of Thijs discloses the system of claim 3. Gunderson further discloses, the first metric comprises a median or mean of the first plurality of pulse transit times (Paragraph 0111) and the second metrics comprise at least one of a slope of the second plurality of pulse transit times, a minimum pulse transit time of the second plurality of pulse transit times, a maximum pulse transit time of the second plurality of pulse transit times, or a median or mean, of the second plurality of pulse transit times (Paragraphs 0111, 0116-0117 0145-0146 Paragraphs 0116-0117 show that a physiological parameter can be a minimum, maximum, median, or mean value. Paragraphs 0145-0146 show that physiological parameters can be taken after the event has occurred).  
Gunderson in view of Thijs fails to discloses the first or second metric comprising a mode. 
Zielinski teaches a system for determining the hemodynamic status of a patient utilizing pulse transit times (Abstract). Zielinski continuously monitors the patient hemodynamic status and thus falls within the same field of endeavor as the applicant’s invention.
Zielinski teaches a system for determining a patient’s aggregate hemodynamic status. The system collects pulse transit time information and processes it into surrogate hemodynamic status value. Before this processing takes place, the system may process the data into a more useful form which includes generating as mean, median, or mode, filtering, generating ranges, removing outliers, or generating standard deviations (Paragraph 0095). These values and transformations are useful when creating graphs to correlate PTT to surrogate hemodynamic status values.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the device of Gunderson in view of Thijs with the mode calculation of Zielinski because calculating the mode yields another useful value when making comparisons or creating trends.
Regarding claim 5, Gunderson in view of Thijs further in view of Zielinski discloses the system of claim 4. Gunderson further discloses, the processing circuitry is configured to determine the likelihood the patient will fall at least in part by calculating difference metrics, wherein the difference metrics comprise at least one of a difference between the first metric and one or more of the second metrics (Paragraph 0146).  
Regarding claim 6, Gunderson in view of Thijs further in view of Zielinski discloses the system of claim 5. Gunderson further discloses, processing circuitry is configured to determine the likelihood the patient will fall at least in part by calculating tendency metrics based on at least one of the difference metrics or the slope of the second plurality of pulse transit times over time (Paragraph 0146 It is noted that “a threshold” is sufficient to render the limitation of a tendency metric obvious as the tendency can simply be if the threshold has been exceeded or not).  
Regarding claim 7, Gunderson in view of Thijs further in view of Zielinski discloses the system of claim 6. Gunderson further discloses the processing circuitry is configured to determine the likelihood the patient will fall at least in part by comparing at least one of the difference metrics or the slope of the second plurality of pulse transit times to past tendency metrics (Paragraph 0111, 0146 It is noted that the threshold value is based on values prior to the sit-to-stand transition, or values where the threshold has not been exceeded, which is sufficient to render the limitation of past tendency metrics obvious).  

Regarding claim 13, Gunderson in view of Thijs discloses the method of claim 12. Gunderson further discloses the first metric comprises a median, mean or mode of the first plurality of pulse transit times (Paragraph 0111) and the second metrics comprise at least one of a slope of the second plurality of pulse transit times, a minimum pulse transit time of the second plurality of pulse transit times, a maximum pulse transit time of the second plurality of pulse transit times, or a median, mean, or mode of the second plurality of pulse transit times (Paragraphs 0111, 0115-0116 0145-0146 Paragraphs 0116-0117 show that a physiological parameter can be a minimum, maximum, median, or mean value. Paragraphs 0145-0146 show that physiological parameters can be taken after the event has occurred).  
Gunderson in view of Thijs fails to discloses the first or second metric comprising a mode. 
Zielinski teaches a system for determining a patient’s aggregate hemodynamic status. The system collects pulse transit time information and processes it into surrogate hemodynamic status value. Before this processing takes place, the system may process the data into a more useful form which includes generating as mean, median, or mode, filtering, generating ranges, removing outliers, or generating standard deviations (Paragraph 0095). These values and transformations are useful when creating graphs to correlate PTT to surrogate hemodynamic status values.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the device of Gunderson in view of Thijs with the mode calculation of Zielinski because calculating the mode yields another useful value when making comparisons or creating trends.
Regarding claim 14, Gunderson in view of Thijs further in view of Zielinski discloses the method of claim 13. Gunderson further discloses, determining the likelihood the patient will fall further comprises calculating difference metrics, wherein the difference metrics comprise at least one of a difference between the first metric and one or more of the second metrics (Paragraph 0146).  
Regarding claim 15, Gunderson in view of Thijs further in view of Zielinski discloses the method of claim 14. Gunderson further discloses, determining the likelihood the patient will fall further comprises calculating tendency metrics based upon at least one of the difference metrics or the slope of the second plurality of pulse transit times over time (Paragraph 0146 It is noted that “a threshold” is sufficient to render the limitation of a tendency metric obvious as the tendency can simply be if the threshold has been exceeded or not).  
Regarding claim 16, Gunderson in view of Thijs further in view of Zielinski discloses the method of claim 15. Gunderson further discloses determining the likelihood the patient will fall further comprises comparing at least one of the difference metrics or the slope of the second plurality of pulse transit times to past tendency metrics (Paragraph 0111, 0146 It is noted that the threshold value is based on values prior to the sit-to-stand transition, or values where the threshold has not been exceeded, which is sufficient to render the limitation of past tendency metrics obvious).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160310031 A1 - Discloses a medical monitoring device  configured to determine if premature ventricular contraction is occurring
US 20190336077 A1 – Discloses a medical device for determining heart failure
WO 2016061381 A1 – Discloses a fall detection and prediction algorithm utilizing pulse transit time

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on Monday-Friday from 9:00AM – 4:00PM at (571) 272 - 7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW ERIC OGLES/Examiner, Art Unit 3791                                                                                                                                                                                                        
/MATTHEW KREMER/Primary Examiner, Art Unit 3791